Exhibit 10.51
REPUBLIC SERVICES, INC.
2006 INCENTIVE STOCK PLAN
(f/n/a ALLIED WASTE INDUSTRIES, INC. 2006 INCENTIVE STOCK PLAN)
(Originally Adopted on March 8, 1991;
Most Recent Amendment and Restatement Effective October 24, 2007;
This Amendment and Restatement Effective December 5, 2008)
     1. Purpose. The purpose of this Plan is to provide a means through which
the Company and its Subsidiaries may (a) attract able persons to provide
valuable services to Allied Waste Industries, Inc. as Employees or Consultants,
(b) promote the interests of the Company by providing Employees and Consultants
with a proprietary interest in the Company, thereby strengthening their concern
for the welfare of the Company and their desire to continue to provide their
services to the Company, and (c) provide such persons with additional incentive
and reward opportunities to enhance the profitable growth of the Company. The
Plan amends and restates the Allied Waste Industries, Inc. 1991 Incentive Stock
Plan, as previously amended and restated in 2004, again in 2006, and again in
2007.
     On June 22, 2008, Allied Waste Industries, Inc. entered into an Agreement
and Plan of Merger (the “Merger Agreement”) with and among Republic Services,
Inc., a Delaware corporation (“Republic”), and RS Merger Wedge, Inc., a Delaware
corporation and wholly owned subsidiary of Republic (the “Merger Sub”), pursuant
to which Merger Sub will merge with and into Allied Waste Industries, Inc. (the
“Merger”) and, as a result, Allied Waste Industries, Inc. will become a wholly
owned subsidiary of Republic as of the Effective Time (as defined in the Merger
Agreement”).
     Effective on and after the Effective Time, the Plan is to be referred to as
the “Republic Services, Inc. 2006 Incentive Stock Plan (f/k/a the Allied Waste
Industries, Inc. 2006 Incentive Stock Plan)” and Republic Services, Inc. is to
be the new sponsor of this Plan. In addition, any references to shares of Common
Stock is to shares of the common stock of Republic Services, Inc. and necessary
adjustments have been made to the number of shares of common stock available for
grant under this Plan, as well as to outstanding Awards, to reflect the Exchange
Ratio (as defined in the Merger Agreement). This Amendment and Restatement
reflects these changes.
     This Amendment and Restatement is subject to and conditioned upon the
Closing (as defined in the Merger Agreement) of the Merger. In the event that
the Closing does not occur, then this Amendment and Restatement shall be void
and the prior amendment and restatement of the Plan shall remain in effect.
     Capitalized terms shall have the meanings set forth in Section 2.
     2. Definitions. As used in the Plan, the following definitions apply to the
terms indicated below.

 



--------------------------------------------------------------------------------



 



          (a) “Acquiror” means the surviving, continuing, successor or
purchasing person or entity, as the case may be, in a Change in Control.
          (b) “Award” means an Option, a share of Restricted Stock, an RSU, a
SAR, a Performance Award, a Dividend Equivalent, a Stock Bonus, a Cash Award, or
other stock-based Awards granted pursuant to the terms of the Plan.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Cash Award” means an Award of a bonus payable in cash pursuant to
Section 13.
          (e) “Cause,” when used in connection with the termination of a
Participant’s Service with the Company, means the termination of the
Participant’s Service by the Company by reason of (i) the conviction of the
Participant by a court of competent jurisdiction as to which no further appeal
can be taken, or a guilty plea or plea of nolo contendere by the Participant,
with respect to a crime involving moral turpitude; (ii) the proven commission by
the Participant of an act of fraud upon the Company; (iii) the willful and
proven misappropriation of any material amount of funds or property of the
Company by the Participant; (iv) the willful, continued and unreasonable failure
by the Participant to perform duties assigned to the Participant and agreed to
by the Participant; (v) the knowing engagement by the Participant in any direct,
material conflict of interest with the Company without compliance with the
Company’s conflict of interest policy, if any, then in effect; (vi) the knowing
engagement by the Participant, without the written approval of the Board, in any
activity that competes with the business of the Company or that would result in
a material injury to the Company; or (vii) the knowing engagement in any
activity that would constitute a material violation of the provisions of the
Company’s Policies and Procedures Manual, if any, then in effect.
          (f) “Change in Control” means
               (i) a “change in control” of the Company of a nature that would
be required to be reported (A) in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Exchange Act (or any successor provisions or reports
thereunder), (B) in response to Item 1.01 or Item 2.01 of Form 8-K as in effect
on the date of this Plan, as promulgated under the Exchange Act (or any
successor provisions or reports thereunder), or (C) in any other filing by the
Company with the Securities and Exchange Commission; or
               (ii) the occurrence of any of the following events:
                    (A) a transaction or series of transactions after the
Effective Date in which any “person” (as such term is used in Section 13(d) and
Section 14(d)(2) of the Exchange Act, or any successor provisions thereunder) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act, or any successor provisions thereunder), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then-outstanding voting securities;
provided, however, that for purposes of this Section 2(f)(ii)(A), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company; (2) any acquisition of voting securities by the
Company, including any acquisition that, by reducing the number of shares

2



--------------------------------------------------------------------------------



 



outstanding, is the sole cause for increasing the percentage of shares
beneficially owned by any such Person to more than the percentage set forth
above; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company;
(4) any acquisition by any Person pursuant to a transaction that complies with
clauses (1), (2) and (3) of Section 2(f)(ii)(C); (5) the acquisition of
additional voting securities after the Effective Date by any Person who is, as
of the Effective Date, the beneficial owner, directly or indirectly, of 30% or
more of the combined voting power of the Company’s then-outstanding securities;
or (6) any transaction, acquisition, or other event that the Board (as
constituted immediately prior to such Person becoming such a beneficial owner)
determines, in its sole discretion, does not constitute a Change in Control in
such a situation; or
                    (B) individuals who were the Board’s nominees for election
as directors of the Company immediately prior to a meeting of the Company’s
stockholders involving a contest for the election of directors do not constitute
a majority of the Board following such election; or
                    (C) consummation by the Company of a Business Combination
unless, following such Business Combination, (1) more than 50% of the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors or managers of the entity resulting from
such Business Combination (including without limitation, an entity that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) is
represented by voting securities of the Company that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by voting securities into which such previously outstanding voting
securities of the Company were converted pursuant to such Business Combination)
and such ownership of voting power among the holders thereof is in substantially
the same proportions as their ownership, immediately prior to such Business
Combination, of the Company’s voting securities, (2) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of the then-outstanding voting securities of the entity
resulting from such Business Combination except to the extent that such
ownership existed prior to the Business Combination, and (3) at least a majority
of the members of the board of directors or managers of the entity resulting
from such Business Combination were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
                    (D) approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company; or
                    (E) the Board determines in its sole and absolute discretion
that there has been a Change in Control of the Company.
For purposes of this Section 2(f), “Business Combination” means a
reorganization, merger or consolidation of the Company with another Person or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation.

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, however, with respect to any Section 409A Award
the term “Change in Control” shall mean a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, as defined under Treasury Regulations
Section 1.409A-3(i)(5), as such definition may be modified by subsequent
Treasury Regulations or other guidance.
          (g) “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Reference in the Plan to any Code section shall be deemed to
include any amendments or successor provisions to such section and any Treasury
Regulations promulgated thereunder.
          (h) “Committee” means, on or after the Effective Time, the
Compensation Committee of the Board or such other committee as the Board shall
appoint from time to time to administer the Plan. Prior to the Effective Time,
“Committee” means the Management Development/Compensation Committee of the Board
or such other committee as the Board shall appoint from time to time to
administer the Plan.
          (i) “Common Stock” means the Company’s common stock, par value $.01
per share.
          (j) “Company” means, on or after the Effective Time, Republic
Services, Inc., a Delaware corporation, each of its Subsidiaries, and its
successors. Prior to the Effective Time, “Company” means Allied Waste
Industries, Inc. and each of its Subsidiaries. With respect to Incentive Stock
Options, the “Company” includes any Parent.
          (k) “Consultant” means any person who is engaged by Allied Waste
Industries, Inc. and its Subsidiaries to render consulting services and is
compensated for such services; provided, however, that on or after the Effective
Time, “Consultant” does not include any individual who was performing services
for Republic Services, Inc., or its Subsidiaries immediately prior to the
Closing of the Merger.
          (l) “Deferred Compensation Plan” means any nonqualified deferred
compensation plan of the Company that is currently in effect or subsequently
adopted by the Company.
          (m) “Disability” means (i) with respect to Incentive Stock Options, a
Participant’s “permanent and total disability” within the meaning of Code
Section 22(e)(3), and (ii) with respect to all other Awards, a Participant is
“totally disabled” as determined by the Social Security Administration.
          (n) “Dividend Equivalents” means an amount of cash equal to all
dividends and other distributions (or the economic equivalent thereof) that are
payable by the Company on one share of Common Stock to stockholders of record.
          (o) “EBIT” means earnings before interest and taxes.
          (p) “EBITDA” means earnings before interest, taxes, depreciation and
amortization.

4



--------------------------------------------------------------------------------



 



          (q) “Effective Date” means, in the case of the original Effective Date
of this Plan, the date on which the Company’s stockholders approved the Plan.
The Effective Date of this Amended and Restated Plan is
                                        , 2008.
          (r) “Employee” means any person who is an employee of Allied Waste
Industries, Inc. and its Subsidiaries within the meaning of Code Section 3401(c)
and the applicable interpretive authority thereunder; provided, however, that on
or after the Effective Time, “Employee” does not include any individual who was
employed by Republic Services, Inc. or its Subsidiaries immediately prior to the
Closing of the Merger.
          (s) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
          (t) “Exercise Date” means the date on which a Participant exercises an
Award.
          (u) “Exercise Price” means the price at which a Participant may
exercise his or her right to receive cash or Common Stock, as applicable, under
the terms of an Award.
          (v) “Fair Market Value” of a share of Common Stock on any date is
(i) the closing sales price on that date (or if that date is not a business day,
on the immediately preceding business day) of a share of Common Stock as
reported on the principal securities exchange on which shares of Common Stock
are then listed or admitted to trading; (ii) if not so reported, the average of
the closing bid and asked prices for a share of Common Stock on that date (or if
that date is not a business day, on the immediately preceding business day) as
quoted on Nasdaq; or (iii) if not quoted on Nasdaq, the average of the closing
bid and asked prices for a share of Common Stock as quoted by the National
Quotation Bureau’s “Pink Sheets” or the National Association of Securities
Dealers’ OTC Bulletin Board System. If the price of a share of Common Stock is
not so reported, the Fair Market Value of a share of Common Stock shall be
determined by the Committee in its absolute discretion; provided, however, that
if the definition of Fair Market Value will impact whether an Award will be
considered a Section 409A Award, the Committee will use a definition that will
not make the Award a Section 409A Award.
          (w) “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan as determined by the Committee.
          (x) “Incentive Stock Option” means an Option that is an “incentive
stock option” within the meaning of Code Section 422 and that is identified as
an Incentive Stock Option in the agreement by which it is evidenced.
          (y) “Initial Award” means any and all Awards granted to a Participant
in connection with such Participant’s commencement of Service with the Company.
          (z) “Nasdaq” means the Nasdaq Stock Market, Inc.
          (aa) “Non-Employee Director” means a member of the Board who, at the
time in question (i) is not an officer or Employee of the Company or any Parent;
(ii) does not receive compensation, either directly or indirectly from the
Company or any Parent, for services

5



--------------------------------------------------------------------------------



 



rendered as a consultant or in any capacity other than as a director of the
Company, except for compensation in an amount that does not exceed the threshold
for which disclosure would be required under Regulation S-K under the Securities
Act; (iii) does not possess an interest in any other transaction with the
Company for which disclosure would be required under Regulation S-K under the
Securities Act; and (iv) is not engaged in a business relationship with the
Company for which disclosure would be required under Regulation S-K under the
Securities Act.
          (bb) “Non-Qualified Performance Award” means an Award payable in cash
or Common Stock upon achievement of certain Performance Goals established by the
Committee that do not satisfy the requirements of Section 10(c).
          (cc) “Non-Qualified Stock Option” means an Option that is not an
Incentive Stock Option and that is identified as a Non-Qualified Stock Option in
the agreement by which it is evidenced, or an Option identified as an Incentive
Stock Option that fails to satisfy the requirements of Code Section 422.
          (dd) “Option” means an option to purchase shares of Common Stock of
the Company granted pursuant to Section 7. Each Option shall be identified as
either an Incentive Stock Option or a Non-Qualified Stock Option in the
agreement by which it is evidenced.
          (ee) “Parent” means a “parent corporation” of the Company, whether now
or hereafter existing, as defined in Code Section 424(e).
          (ff) “Participant” means an Employee or Consultant who is eligible to
participate in the Plan and to whom an Award is granted pursuant to the Plan
and, upon his or her death, his or her successors, heirs, executors and
administrators, as the case may be, to the extent permitted herein.
          (gg) “Performance Award” means either a Qualified Performance Award or
a Non-Qualified Performance Award granted pursuant to Section 10, which may be
denominated either in dollars or in a number of shares of Common Stock.
          (hh) “Performance Goal” means one or more standards established by the
Committee pursuant to Section 10 to determine, in whole or in part, whether a
Performance Award shall be earned.
          (ii) “Person” means a “person” as such term is used in Sections 13(d)
and 14(d) of the Exchange Act and the rules and regulations in effect from time
to time thereunder.
          (jj) “Plan” means, on or after the Effective Time, the Republic
Services, Inc. 2006 Incentive Stock Plan (f/k/a the Allied Waste Industries,
Inc. 2006 Incentive Stock Plan), as may be amended from time to time. Prior to
the Effective Time, the Plan means the Allied Waste Industries, Inc. 2006
Incentive Stock Plan, as amended.
          (kk) “Qualified Domestic Relations Order” means a qualified domestic
relations order as defined in Code Section 414(p), Section 206(d)(3) of Title I
of the Employee Retirement Income Security Act, or in the rules and regulations
as may be in effect from time to time thereunder.

6



--------------------------------------------------------------------------------



 



          (ll) “Qualified Performance Award” means an Award payable in cash or
Common Stock upon achievement of certain Performance Goals established by the
Committee that satisfy the requirements of Section 10(c).
          (mm) “Retirement” means, with respect to Awards granted prior to
May 25, 2006, termination of employment with the Company by a Participant at a
time when the sum of the Participant’s total whole years (a “whole year” means
12 calendar months) of employment with the Company (including whole years of
employment with any business which was acquired by the Company) and the
Participant’s age is at least 55. For Awards granted on or after May 25, 2006,
“Retirement” shall have the meaning set forth in the respective agreements for
such Awards or, if there is no agreement or no such definition in the agreement
for any Award, then the term “Retirement” shall be inapplicable to such Award.
          (nn) “Restricted Stock” means a share of Common Stock that is granted
pursuant to the terms of Section 8 and that is subject to the restrictions
established by the Committee with respect to such share for so long as such
restrictions continue to apply to such share.
          (oo) “Restricted Stock Unit” or “RSU” means the Company’s unfunded
promise to pay one share of Common Stock or its cash equivalent that is granted
pursuant to the terms of Section 8 and that is subject to the restrictions
established by the Committee with respect to such unit for so long as such
restrictions continue to apply to such unit.
          (pp) “SAR” or “Stock Appreciation Right” means a right to receive a
payment, in cash or Common Stock, equal to the excess of the Fair Market Value
of one share of Common Stock on the Exercise Date over a specified Exercise
Price, in each case as determined by the Committee subject to Section 9.
          (qq) “Section 409A Award” has the meaning set forth in Section 23(c).
          (rr) “Securities Act” means the Securities Act of 1933, as amended
from time to time.
          (ss) “Service” has the meaning set forth in Section 18(a).
          (tt) “Share Limit” has the meaning set forth in Section 5(a).
          (uu) “Stock Bonus” means a grant of a bonus payable in shares of
Common Stock pursuant to Section 12 and subject to the terms and conditions
contained therein.
          (vv) “Subsidiary” or “Subsidiaries” mean any and all corporations or
other entities in which, at the pertinent time, the Company owns, directly or
indirectly, equity interests vested with more than 50% of the total combined
voting power of all classes of stock of such entities within the meaning of Code
Section 424(f).
          (ww) “Substitute Award” means an Award issued or made upon the
assumption, substitution, conversion, adjustment, or replacement of outstanding
awards under a plan or arrangement of an entity acquired by the Company in a
merger or other acquisition.

7



--------------------------------------------------------------------------------



 



          (xx) “Vesting Date” means the date established by the Committee on
which an Award may vest.
     3. Plan Administration.
          (a) In General. The Plan shall be administered by the Company’s Board.
The Board, in its sole discretion, may delegate all or any portion of its
authority and duties under the Plan to the Committee under such conditions and
limitations as the Board may from time to time establish. The Board and/or any
Committee that has been delegated the authority to administer the Plan shall be
referred to throughout this Plan as the “Committee.” Except as otherwise
explicitly set forth in the Plan, the Committee shall have the authority, in its
discretion, to determine all matters relating to Awards under the Plan,
including the selection of the individuals to be granted Awards, the time or
times of grant, the type of Awards, the number of shares of Common Stock subject
to an Award, vesting conditions, and any and all other terms, conditions,
restrictions and limitations, if any, of an Award.
          (b) Committee’s Authority and Discretion with Respect to the Plan. The
Committee shall have full authority and discretion (i) to administer, interpret,
and construe the Plan and the terms of any Award issued under it, (ii) to
establish, amend, and rescind any rules and regulations relating to the Plan,
(iii) to determine, interpret, and construe the terms and provisions of any
Award agreement made pursuant to the Plan, and (iv) to make all other
determinations that may be necessary or advisable for the administration of the
Plan and any Awards made under the Plan. In controlling and managing the
operation and administration of the Plan, the Committee shall take action in a
manner that conforms to the Certificate of Incorporation and Bylaws of the
Company, as amended from time to time, and applicable law. Subject to (A) the
limitations with respect to Incentive Stock Options under Code Section 422 and
the Plan and (B) Section 3(c), the Committee may, in its absolute discretion
(1) accelerate the date on which any Award becomes vested, exercisable, or
issuable, but only in connection with the termination of the Participant’s
Service with the Company or upon a Change in Control; (2) extend the date on
which any Award ceases to be exercisable or on which it terminates or expires;
(3) waive, make less restrictive, or eliminate any restriction on or condition
imposed with respect to any Award; and (4) amend the Plan as set forth in
Section 19. In addition, the Committee may, in its absolute discretion, grant
Awards to Participants on the condition that such Participants surrender to the
Company for cancellation such other awards under the Plan or another plan of the
Company (including, without limitation, Awards with higher Exercise Prices, but
subject to Section 3(c)) as the Committee specifies. Notwithstanding Section 5,
Awards granted on the condition of surrender of outstanding Awards shall not
count against the limits set forth in Section 5 until such time as such Awards
are surrendered. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. All decisions made by the Committee in connection with the
interpretation and administration of the Plan or with respect to any Awards made
under the Plan and related orders and resolutions shall be final, conclusive,
and binding on all persons. Notwithstanding the foregoing, if an Award is not a
Section 409A Award, the Committee shall not change the Award in any manner that
would make the Award a Section 409A Award without the express written approval
of the Participant.

8



--------------------------------------------------------------------------------



 



          (c) No Repricing Without Stockholder Approval. Notwithstanding any
other provision of the Plan to the contrary, no Options or SARs may be repriced
without the approval of the stockholders of the Company. Stockholder approval
shall be evidenced by the affirmative vote of the holders of the majority of the
shares of the Company’s capital stock present in person or by proxy and voting
at the meeting. For purposes of the Plan, “repricing” shall include
(i) amendments or adjustments to Options or SARs that reduce the Exercise Price
of such Options or SARs, (ii) situations in which new Options or SARs are issued
to a Participant in place of cancelled Options or SARs with a higher Exercise
Price, and (iii) any other amendment, adjustment, cancellation or replacement
grant or other means of repricing an outstanding Option or SAR, including a
buyout for a payment of cash or cash equivalents.
          (d) Delegation to Officers. Following the authorization of a pool of
cash or shares of Common Stock to be available for Awards, the Committee may
delegate to one or more subcommittees consisting of one or more officers of the
Company any or all of its power and duties under the Plan pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that the Committee shall not delegate to such officers its authority to
(i) amend or modify the Plan pursuant to Section 19, (ii) act on matters
affecting any Participant who is subject to the reporting requirements of
Section 16(a) of the Exchange Act or the liability provisions of Section 16(b)
of the Exchange Act, or otherwise take any action or fail to act in a manner
that would cause any Award or other transaction under the Plan to cease to be
exempt from Section 16(b) of the Exchange Act, or (iii) determine the extent to
which Awards will conform to the requirements of Code Section 162(m). The
Committee may authorize any one or more of its members or any officer of the
Company to execute and deliver documents on behalf of the Committee.
          (e) Other Plans. The Committee also shall have authority to grant
Awards as an alternative to, as a replacement of, or as the form of payment for
grants or rights earned or due under the Plan or other compensation plans or
arrangements of the Company, including Substitute Awards granted with respect to
an equity compensation plan of any entity acquired by the Company.
Notwithstanding the foregoing, if the grant or right to be substituted is not a
Section 409A Award, the Committee shall not grant a Substitute Award that would
be a Section 409A Award without the express written consent of the Participant.
Furthermore, if the grant or right to be substituted is a Section 409A Award,
the Committee shall not grant a Substitute Award if the grant would cause the
Section 409A Award or the Substitute Award to not be in compliance with
Section 409A.
          (f) Limitation of Liability. No member of the Committee or any person
to whom the Committee delegates authority pursuant to Section 3(b) or 3(d) shall
be liable for any action, omission or determination relating to the Plan, and
the Company shall indemnify and hold harmless each member of the Committee and
each other person to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated from and against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan unless, in either case,
such action, omission or determination was taken or made by such Committee
member or other person in bad faith and without reasonable belief that it was in
the best interests of the Company.

9



--------------------------------------------------------------------------------



 



     4. Eligibility. The persons who shall be eligible to receive Awards
pursuant to the Plan shall be (a) those Employees who are largely responsible
for the management, growth, and protection of the business of the Company
(including officers of the Company, whether or not they are directors of the
Company), and (b) any Consultant, as the Committee, in its absolute discretion,
shall select from time to time; provided, however, that Incentive Stock Options
may only be granted to Employees. An Award may be granted to a proposed Employee
or Consultant prior to the date the proposed Employee or Consultant first
performs services for the Company, provided that the grant of such Awards shall
not become effective prior to the date the proposed Employee or Consultant first
performs such services. Subject to the foregoing, the Committee, in its
discretion, may grant any Award permitted under the provisions of the Plan to
any eligible person and may grant more than one Award to any eligible person.
Notwithstanding anything to the contrary herein, only Employees and Consultants
of Allied Waste Industries, Inc. and its Subsidiaries may be eligible to receive
Awards under this Plan on or after the Effective Time.
     5. Shares Subject to the Plan.
          (a) Number and Source. The shares offered under the Plan shall be
shares of Common Stock and may be unissued shares or shares now held or
subsequently acquired by the Company as treasury shares, as the Committee from
time to time may determine. Subject to adjustment as provided in Section 20, the
aggregate number of shares of Common Stock for which Awards, including Options
that are intended to be Incentive Stock Options, may be granted during the term
of the Plan shall not exceed an absolute maximum of 15,699,107 shares of Common
Stock (as adjusted in accordance with the Exchange Ratio in the Merger
Agreement) (the “Share Limit”).
          (b) Determination of Shares Remaining Available Under the Share Limit.
Any shares of Common Stock that are subject to Awards of Options or SARs shall
be counted against the Share Limit as one share for every one share granted,
regardless of the number of shares of Common Stock actually issued upon the
exercise of an Option or SAR. Any shares of Common Stock that are subject to
Awards other than Options or SARs (including Performance Awards denominated in
dollars but settled in shares of Common Stock) shall be counted against the
Share Limit as one and one-half shares for every one share granted or issued.
               (i) Any shares subject to an Award granted under the Plan that
are not delivered because the Award expires unexercised or is forfeited,
terminated, canceled, or exchanged for Awards that do not involve Common Stock,
or any shares of Common Stock that are not delivered because the Award is
settled in cash, shall not be deemed to have been delivered for purposes of
determining the Share Limit. Instead, such shares shall immediately be added
back to the Share Limit and shall be available for future Awards; provided that
(A) any shares of Common Stock that are subject to Awards of Options or SARs
shall be added back as one share for every one share granted; and (B) any shares
of Common Stock that are subject to Awards other than Options or SARs (including
Performance Awards denominated in dollars but settled in shares of Common Stock)
shall be added back as one and one-half shares for every one share granted.
               (ii) The grant of a Cash Award shall not reduce or be counted
against the Share Limit. The payment of cash dividends and Dividend Equivalents
paid in cash in

10



--------------------------------------------------------------------------------



 



conjunction with outstanding Awards shall not reduce or be counted against the
Share Limit. Shares of Common Stock delivered under the Plan as a Substitute
Award or in settlement of a Substitute Award shall not reduce or be counted
against the Share Limit to the extent that the rules and regulations of any
stock exchange or other trading market on which the Common Stock is listed or
traded provide an exemption from stockholder approval for assumption,
substitution, conversion, adjustment, or replacement of outstanding awards in
connection with mergers, acquisitions, or other corporate combinations.
               (iii) The Committee may from time to time adopt and observe such
rules and procedures concerning the counting of shares against the Share Limit
or any sublimit as it may deem appropriate, including rules more restrictive
than those set forth above to the extent necessary to satisfy the requirements
of any national stock exchange or other trading market on which the Common Stock
is listed or traded or any applicable regulatory requirement.
     6. Terms of Awards.
          (a) Types of Awards. Awards granted under the Plan may include, but
are not limited to, the types of Awards described in Sections 7 through 14. Such
Awards may be granted either alone, in addition to, or in tandem with any other
types of Award granted under the Plan.
          (b) Limit on Number of Awards. Notwithstanding any other provision of
this Plan to the contrary, the following limitations shall apply to the
following types of Awards made hereunder, other than Substitute Awards:
               (i) The aggregate number of shares of Common Stock that may be
covered by Awards granted to any one individual in any year shall not exceed the
following:
                    (A) 675,000 shares (as adjusted in accordance with the
Exchange Ratio in the Merger Agreement) in the case of Options and SARs; and
                    (B) 337,500 shares (as adjusted in accordance with the
Exchange Ratio in the Merger Agreement) in the case of Restricted Stock and RSUs
(including Restricted Stock and RSUs granted subject to the terms and conditions
contained in Section 10), Performance Awards denominated in shares of Common
Stock, and Stock Bonuses.
               (ii) The aggregate dollar value of Awards that may be paid to any
one individual in any year shall not exceed the following:
                    (A) $5,000,000 in the case of Cash Awards; and
                    (B) $10,000,000 in the case of Performance Awards
denominated in dollars.
          (c) Vesting. Except for Options, SARs, or Performance Awards issued as
Substitute Awards, each Option, SAR, or Performance Award shall be subject to a
minimum vesting period of not less than one year from the Grant Date of such
Option, SAR, or Performance Award. Except as provided in the following sentence,
Awards other than Options,

11



--------------------------------------------------------------------------------



 



SARs, or Performance Awards shall be subject to a minimum vesting period of not
less than three years from the Grant Date for such Awards, provided that such
Awards may vest ratably over the vesting period determined by the Committee at
the time of grant. Notwithstanding the foregoing, (i) Awards granted in lieu of
or in exchange for cash compensation or other outstanding Awards that are fully
vested or otherwise earned by the Participant shall be subject to such vesting
period, if any, as the Committee determines on the Grant Date of such new
Awards, and (ii) up to 5% of Awards other than Options, SARs, or Performance
Awards granted during any 12-month period may have a vesting period of not less
than one year from the Grant Date. For purposes of the preceding clause (ii),
the percentage of Awards other than Options, SARs, or Performance Awards that
may have a vesting period shorter than three years from the Grant Date shall be
calculated by dividing (A) the aggregate number of shares of Common Stock
covered by such Awards with a vesting date shorter than three years from the
Grant Date that are granted during the applicable 12-month period by (B) the
aggregate number of shares of Common Stock covered by all such Awards that are
granted during the applicable 12-month period.
          (d) Individual Award Agreements. Options shall and other Awards may be
evidenced by agreements between the Company and the Participant in such form and
content as the Committee from time to time approves, which agreements shall
substantially comply with and be subject to the terms of the Plan. Such
individual agreements (i) may contain such provisions or conditions as the
Committee deems necessary or appropriate to effectuate the sense and purpose of
the Plan and (ii) may be amended from time to time in accordance with the terms
thereof.
          (e) Payment; Deferral. Awards granted under the Plan may be settled
through exercise, as set forth in Section 15, cash payments, the delivery of
Common Stock (valued at Fair Market Value), through the granting of replacement
Awards, or through combinations thereof as the Committee shall determine. The
Committee may permit or require the deferral of any Award payment, subject to
the terms of the applicable Deferred Compensation Plan and to such rules and
procedures as the Committee may establish, which may include provisions for the
payment or crediting of interest or Dividend Equivalents, including converting
such credits to deferred Awards, but only in a manner that is either exempt from
or that satisfies the requirements of Section 409A. Any Award settlement,
including payment deferrals, may be subject to such conditions, restrictions,
and contingencies as the Committee shall determine. A Participant’s deferral
election must be made in accordance with the terms of the Deferred Compensation
Plan. When the deferral occurs, the deferred Award(s) will be transferred into
or credited to a deferred compensation account established under the Deferred
Compensation Plan and will be subject to the terms of the Deferred Compensation
Plan. Any and all deferrals made pursuant to this provision, to the extent
subject to Section 409A, must be made in a manner that satisfies the
requirements of Section 409A.
          (f) Buyout of Awards. The Committee may at any time (i) offer to buy
out an outstanding Award for a payment of cash or cash equivalents, or
(ii) authorize a Participant to elect to cash out an outstanding Award, in
either case at such time and based upon such terms and conditions (but subject
to Section 3(c)) as the Committee shall establish.

12



--------------------------------------------------------------------------------



 



     7. Options. The Committee may grant Options designated as Incentive Stock
Options or as Non-Qualified Stock Options. In the absence of any such
designation, however, such Option shall be treated as a Non-Qualified Stock
Option. A Participant and the Committee can agree at any time to convert an
Incentive Stock Option to a Non-Qualified Stock Option.
          (a) Limitations on Grants of Incentive Stock Options. No Option that
is intended to be an Incentive Stock Option shall be invalid for failure to
qualify as an Incentive Stock Option under Code Section 422, but shall be
treated as a Non-Qualified Stock Option. Options that are granted to a
particular individual and that are intended to be Incentive Stock Options shall
be treated as Non-Qualified Stock Options to the extent that the aggregate Fair
Market Value of the Common Stock issuable upon exercise of such Options plus all
other Incentive Stock Options held by such individual (whether granted under the
Plan or any other plans of the Company) that become exercisable for the first
time during any calendar year exceeds $100,000 (or such corresponding amount as
may be set by the Code). Such Fair Market Value shall be determined as of the
Grant Date of each such Incentive Stock Option.
          (b) Exercise Price of Options. The Exercise Price of a particular
Option shall be determined by the Committee on the Grant Date; provided,
however, that the Exercise Price shall not be less than 100% of the Fair Market
Value of the Common Stock on the Grant Date (110% of the Fair Market Value if
Incentive Stock Options are granted to a stockholder who owns or is deemed to
own stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary of the Company on
the Grant Date).
          (c) Term of Options. The Committee shall set the term of each Option,
provided, however, that except as set forth in Section 18(b), no Option shall be
exercisable more than 10 years after the Grant Date (five years in the case of
an Incentive Stock Option granted to a stockholder who owns or is deemed to own
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of any Parent or Subsidiary of the Company on the
Grant Date); and provided, further, that each Option shall be subject to earlier
termination, expiration or cancellation as provided in the Plan or in the Option
agreement.
          (d) Conversion of Options. At the Effective Time, each outstanding
Option that is outstanding immediately prior to the Effective Time shall be
converted into an Option with respect to a number of shares of Common Stock
based upon the Exchange Ratio with an adjusted exercise price based upon the
Exchange Ratio, in accordance with and subject to the provisions contained in
the Merger Agreement.
     8. Restricted Stock and Restricted Stock Units. The Committee may grant
Awards consisting of shares of Restricted Stock or denominated in Restricted
Stock Units in such amounts and for such consideration as the Committee may
determine in its discretion. Such Awards may be subject to (a) forfeiture of
such shares or RSUs upon termination of Service during the applicable
restriction period, (b) restrictions on transferability (which may be in
addition to or in lieu of those specified in Section 16), (c) limitations on the
right to vote such shares, (d) limitations on the right to receive dividends
with respect to such shares, (e) attainment of certain Performance Goals, such
as those described in Section 10, and (f) such other conditions, limitations,
and restrictions as determined by the Committee, in its discretion, and as

13



--------------------------------------------------------------------------------



 



set forth in the instrument evidencing the Award. Certificates representing
shares of Restricted Stock or shares of Common Stock issued upon vesting of RSUs
shall bear an appropriate legend and may be held subject to escrow and such
other conditions as determined by the Committee until such time as all
applicable restrictions lapse.
     At the Effective Time, each share of Restricted Stock, each RSU and each
deferred RSU that is outstanding immediately prior to the Effective Time shall
be converted into a restricted share, restricted stock unit or a deferred
restricted stock unit with respect to a number of shares of Common Stock based
upon the Exchange Ratio in accordance with and subject to the provisions
contained in the Merger Agreement.
     9. Stock Appreciation Rights. The Committee may grant SARs pursuant to the
Plan, either in tandem with another Award granted under the Plan or independent
of any other Award grant. Each grant of SARs shall be evidenced by an agreement
in such form as the Committee shall from time to time approve. The Committee may
establish a maximum appreciation value payable for SARs and such other terms and
conditions for such SARs as the Committee may determine in its discretion. The
Exercise Price of a SAR shall not be less than 100% of the Fair Market Value of
the Common Stock on the Grant Date. The holder of a SAR granted in tandem with
an Option may elect to exercise either the Option or the SAR, but not both.
Except as set forth in Section 18(b), the exercise period for a SAR shall extend
no more than 10 years after the Grant Date. In addition, each grant of SARs
shall comply with and be subject to the following terms and conditions:
          (a) Vesting Date and Conditions to Vesting. Upon the grant of SARs,
the Committee may (i) establish a Vesting Date or Vesting Dates and expiration
dates with respect to such rights, (ii) divide such rights into classes and
assign a different Vesting Date for each class, and (iii) impose such
restrictions or conditions, not inconsistent with the provisions herein, with
respect to the vesting of such rights as the Committee, in its absolute
discretion, deems appropriate. By way of example and not by way of limitation,
the Committee may require, as a condition to the vesting of any class or classes
of SARs, that the Participant or the Company achieve certain performance
criteria, such criteria to be specified by the Committee on the Grant Date of
such rights. Provided that all conditions to the vesting of SARs are satisfied,
and except as provided in Section 18, upon the occurrence of the Vesting Date
with respect to such SARs, such rights shall vest and the Participant shall be
entitled to exercise such rights prior to their termination or expiration.
          (b) Benefit Upon Exercise of Stock Appreciation Rights. Upon the
exercise of a vested SAR, the Participant shall be entitled to receive one or
more of the following benefits, as determined by the Committee on the Grant Date
of such SAR and set forth in the agreement evidencing the SAR:
               (i) Within 90 days of the Exercise Date for the SAR, the Company
shall pay to the Participant an amount in cash in a lump sum equal to the
difference between (A) the Fair Market Value of one share of Common Stock of the
Company on the Exercise Date, over (B) the Exercise Price of the SAR.

14



--------------------------------------------------------------------------------



 



               (ii) At the discretion of the Committee, the agreement evidencing
the SAR may give the Participant the right to elect to receive, in lieu of cash
as set forth in Section 9(b)(i), shares of the Company’s Common Stock having a
Fair Market Value as of the Exercise Date equal to the difference between
(A) the Fair Market Value of one share of Common Stock of the Company on the
Exercise Date, over (B) the Exercise Price of the SAR.
     10. Performance Awards. The Committee may grant Performance Awards pursuant
to the Plan. Each grant of Performance Awards shall be evidenced by an agreement
in such form as the Committee shall from time to time approve. Each grant of
Performance Awards shall comply with and be subject to the following terms and
conditions:
          (a) Performance Period and Amount of Performance Award. With respect
to each grant of a Performance Award, the Committee shall establish a
performance period over which the performance of the Company and/or of the
applicable Participant shall be measured, provided that no performance period
shall be shorter than one year. In determining the amount of the Performance
Award to be granted to a particular Participant, the Committee may take into
account such factors as the Participant’s responsibility level and growth
potential, the amount of other Awards granted to or received by such
Participant, and such other considerations as the Committee deems appropriate;
provided, however, the maximum value that can be granted as a Performance Award
to any one individual during any calendar year shall be limited to the amount
set forth in Section 6(b).
          (b) Non-Qualified Performance Awards and Qualified Performance Awards.
Non-Qualified Performance Awards, which are not intended to qualify as qualified
performance-based compensation under Code Section 162(m), shall be based on
achievement of such goals and be subject to such terms, conditions, and
restrictions as the Committee or its delegate shall determine. Qualified
Performance Awards, which are intended to qualify as qualified performance-based
compensation under Code Section 162(m), shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee as set forth in
Section 10(c).
          (c) Performance Goals. A Qualified Performance Award shall be paid
solely on the attainment of certain pre-established, objective performance goals
(within the meaning of Code Section 162(m)). Such Performance Goals shall be
based on any one or any combination of the following business criteria, as
determined by the Committee: total or net revenue; revenue growth; EBIT; EBITDA;
operating income; net operating income after tax; pre-tax or after-tax income;
cash flow; cash flow per share; net earnings; earnings per share; profit growth;
return on equity; return on capital employed; return on assets; economic value
added (or an equivalent metric); share price performance; other earnings
criteria or profit-related return ratios; successful acquisitions of other
companies or assets; successful dispositions of Subsidiaries, divisions or
departments of the Company or any of its Subsidiaries; successful financing
efforts; total stockholder return; market share; improvement in or attainment of
expense levels; improvement in or attainment of working capital levels; or debt
reduction. Such Performance Goals may be (i) stated in absolute terms,
(ii) based on one or more business criteria that apply to the Participant, one
or more Subsidiaries, business units or divisions of the Company, or the Company
as a whole, (iii) relative to other companies or specified indices,
(iv) achieved during a period of time, or (v) as otherwise determined by the
Committee. Unless

15



--------------------------------------------------------------------------------



 



otherwise stated, a Performance Goal need not be based upon an increase or
positive result under a particular business criterion and could include, for
example, maintaining the status quo or limiting economic losses (measured, in
each case, by reference to specific business criteria). In measuring a
Performance Goal, the Committee may exclude certain extraordinary, unusual or
non-recurring items, provided that such exclusions are stated by the Committee
at the time the Performance Goals are determined. In interpreting Plan
provisions applicable to Qualified Performance Awards, it is the intent of the
Plan to conform with the standards of Code Section 162(m) and Treasury
Regulation Section 1.162-27(e) with respect to grants to those Participants
whose compensation is, or is likely to be, subject to Code Section 162(m), and
the Committee in establishing such goals and interpreting the Plan shall be
guided by such provisions. The Committee shall establish, in writing, the
applicable Performance Goal(s) and the specific targets related to such goal(s)
prior to the earlier to occur of (A) 90 days after the commencement of the
period of service to which the Performance Goal relates and (B) the lapse of 25%
of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain
within the meaning of Code Section 162(m), subject to adjustment by the
Committee as it deems appropriate to reflect significant unforeseen events or
changes. A Performance Goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met.
          (d) Payment. Upon the expiration of the performance period relating to
a Performance Award granted to a Participant, such Participant shall be entitled
to receive payment of an amount not exceeding the maximum value of the
Performance Award, based on the achievement of the Performance Goals for such
performance period, as determined by the Committee. The Committee may, within
its sole discretion, pay a Performance Award under any one or more of the
Performance Goals established by the Committee with respect to such Performance
Award. The Committee shall certify in writing prior to the payment of a
Performance Award that the applicable Performance Goals and any other material
terms of the grant have been satisfied. Subject to Sections 5 and 6(b), payment
of a Performance Award may be made in cash, shares of Common Stock, other
Awards, other property, or a combination thereof, as determined by the
Committee. Payment shall be made in a lump sum or in installments as prescribed
by the Committee; provided, however, that if the terms of the Performance Award
(including payment terms) make the Performance Award subject to Code Section
409A, the Performance Award will be a Section 409A Award and shall be
established in such a manner as to comply with the applicable requirements of
Code Section 409A.
     11. Dividends and Dividend Equivalents. The Committee may grant, as a
separate Award or at the time of granting any other Award granted under the Plan
(other than Options or SARs), Awards that entitle the Participant to receive
dividends or Dividend Equivalents with respect to all or a portion of the number
of shares of Common Stock subject to such Award, in each case subject to such
terms as the Committee may establish in its discretion and as set forth in the
instrument evidencing the Award. Dividends or Dividend Equivalents may accrue
interest and the instrument evidencing the Award will specify whether dividends
or Dividend Equivalents will be (a) paid currently, (b) paid at a later,
specified date (such as if, and when, and to the extent such related Award, if
any, is paid), (c) deferrable by the Participant under and subject to the terms
of the applicable Deferred Compensation Plan, (d) subject to the same vesting as
the Award to which the dividends or Dividend Equivalents relate, if applicable,
and/or (e) deemed to have been reinvested in shares of Common Stock or otherwise
reinvested. Where

16



--------------------------------------------------------------------------------



 



Dividend Equivalents are deferred or subject to vesting, the Committee may
permit, or require, the conversion of Dividend Equivalents into RSUs. RSUs
arising from such a conversion of Dividend Equivalents at the election of the
Participant shall not count against the Share Limit, while RSUs arising from a
conversion of Dividend Equivalents that is required by the Committee will count
against the Share Limit. If the terms of the grant of dividends or Dividend
Equivalents makes the grant subject to Code Section 409A (even if the underlying
Award is not subject to Code Section 409A), the grant will be a Section 409A
Award and shall be established in such a manner as to comply with the applicable
requirements of Code Section 409A.
     12. Stock Bonuses. The Committee may, in its absolute discretion, grant
Stock Bonuses in such amounts as it shall determine from time to time. Subject
to Section 6(c), a Stock Bonus shall be paid at such time and subject to such
terms, conditions, and limitations as the Committee shall determine on the Grant
Date of such Stock Bonus. Certificates for shares of Common Stock granted as a
Stock Bonus shall be issued in the name of the Participant to whom such grant
was made and delivered to such Participant as soon as practicable after the date
on which such Stock Bonus is required to be paid.
     13. Cash Awards. The Committee may, in its absolute discretion, grant Cash
Awards in such amounts as it shall determine from time to time. A Cash Award may
be granted (a) as a separate Award, (b) in connection with the grant, issuance,
vesting, exercise, or payment of another Award under the Plan or at any time
thereafter, or (c) on or after the date on which the Participant is required to
recognize income for federal income tax purposes in connection with the grant,
issuance, vesting, exercise, or payment of another Award under the Plan. Cash
Awards shall be subject to such terms, conditions, and limitations as the
Committee shall determine on the Grant Date of such Cash Award. Cash Awards
intended to qualify as performance-based compensation under Code Section 162(m)
shall be subject to the same terms and conditions as in the case of the
Qualified Performance Awards described in Section 10.
     14. Other Stock-Based Awards. The Committee may grant such other Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Common Stock as may be deemed by the Committee
to be consistent with the purposes of the Plan. Such other Awards may include,
without limitation, (a) shares of Common Stock awarded purely as a bonus and not
subject to any restrictions or conditions, (b) convertible or exchangeable debt
or equity securities, (c) other rights convertible or exchangeable into shares
of Common Stock, and (d) Awards valued by reference to the value of shares of
Common Stock or the value of securities of or the performance of specified
Subsidiaries of the Company.
     15. Award Exercise.
          (a) Precondition to Stock Issuance. Awards shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee. No shares of Common Stock shall be delivered
pursuant to the exercise of any Award, in whole or in part, until the Company
receives payment in full of the Exercise Price, if any, as provided in Section
15(c). No Participant or any legal representative, legatee or distributee shall
be or be deemed to be a holder of any shares of Common Stock subject to such
Award unless and until such Award is exercised, the full Exercise Price is paid,
and such shares are issued.

17



--------------------------------------------------------------------------------



 



          (b) No Vesting or Exercise of Fractional Amounts. With respect to any
Award that vests in a manner that would result in fractional shares of Common
Stock being issued, any fractional share that would be one-half of one share or
greater shall be rounded up to a full share, and any fractional share that would
be less than one-half of one share shall not be vested or issued unless and
until the last increment of such Award becomes vested. No Award may at any time
be exercised with respect to a fractional share. Instead the Company shall pay
to the holder of such Award cash in an amount equal to the Fair Market Value of
such fractional share on the Exercise Date.
          (c) Form of Payment. A Participant may exercise an Award using as the
form of payment such means as the Committee may, from time to time, approve,
whether in the agreement evidencing the Award or otherwise.
          (d) Form and Time of Exercises. Except as otherwise (i) set forth in
the Plan, (ii) determined by the Committee, or (iii) set forth in the agreement
or other documents evidencing the Award, each exercise required or permitted to
be made by any Participant or other person entitled to benefits under the Plan,
and any permitted modification or revocation thereof, shall be in writing
delivered to the Company at such times, in such form, and subject to such
restrictions and limitations, not inconsistent with the terms of the Plan, and
any other agreement, as the Committee shall require.
     16. Transferability. Awards may be assigned or transferred only as
permitted pursuant to this Section 16. No Award may be assigned or transferred
for value.
          (a) Restrictions on Transfer. Except as specifically allowed by the
Committee, any Incentive Stock Option granted under the Plan shall, during the
Participant’s lifetime, be exercisable only by such Participant and shall not be
assignable or transferable by such Participant other than by will or the laws of
descent and distribution or pursuant to a Qualified Domestic Relations Order.
Except as specifically allowed by the Committee, any Non-Qualified Stock Option
and any other Award granted under the Plan and any of the rights and privileges
conferred thereby shall not be assignable or transferable by the Participant
other than (i) pursuant to Section 16(b), or (ii) by will or the laws of descent
and distribution or pursuant to a Qualified Domestic Relations Order, and such
Award shall be exercisable during the Participant’s lifetime only by the
Participant.
          (b) Permitted Transfers. Awards other than Incentive Stock Options may
be assigned to (i) a child, stepchild, grandchild, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Participant’s household (other than a tenant or employee), (iii) a trust in
which the Participant or the persons described in (i) or (ii) hold more than 50%
of the beneficial interest, or (iv) a private foundation in which the
Participant or the persons described in (i) or (ii) own more than 50% of the
voting interests. A transfer to any entity in which more than 50% of the voting
interests are owned by the Participant or the persons described in (i) or
(ii) in exchange for an interest in that entity shall not constitute a transfer
for value.

18



--------------------------------------------------------------------------------



 



          (c) Transfers Upon Death. Upon the death of a Participant, outstanding
Awards granted to such Participant may be exercised only by the executors or
administrators of the Participant’s estate or by any person or persons who shall
have acquired such right to exercise by will or by the laws of descent and
distribution or by assignment or transfer from the Participant as contemplated
by Section 16(b) above. No transfer by will or the laws of descent and
distribution, or as contemplated by Section 16(b) above, of any Award, or the
right to exercise any Award, shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will, assignment, or transfer document and/or such evidence as the
Committee may deem necessary to establish the validity of the transfer and
(ii) an agreement by the transferee to comply with all the terms and conditions
of the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.
     17. Withholding Taxes; Other Deductions. All distributions under the Plan
are subject to withholding of all applicable taxes, and the Committee may
condition the delivery of any Awards, cash, shares of Common Stock, or other
benefits under the Plan upon satisfaction of the applicable withholding
obligations. The Company shall have the right to deduct from any grant,
issuance, vesting, exercise, or payment of an Award under the Plan (a) an amount
of cash or shares of Common Stock having a value sufficient to cover withholding
as required by law for any federal, state or local taxes, and (b) any other
amounts due from the Participant to the Company or to any Parent or Subsidiary
of the Company, or to take such other action as may be necessary to satisfy any
such withholding or other obligations, including withholding from any other cash
amounts due or to become due from the Company to such Participant an amount
equal to such taxes or obligations. The Committee, in its discretion, also may
permit the Participant to deliver to the Company, at the time of grant,
issuance, vesting, exercise, or payment of an Award, one or more shares of
Common Stock owned by such Participant and having an aggregate Fair Market Value
(as of the date of such grant, issuance, vesting, exercise, or payment, as the
case may be) up to or equal to (but not in excess of) the amount of the taxes
incurred in connection with such grant, issuance, vesting, exercise, or payment,
as the case may be.
     18. Termination of Services.
          (a) Definition of “Service". For purposes of the Plan, unless
otherwise (i) determined by the Committee, (ii) set forth in the agreement or
other documents evidencing the Award, or (iii) set forth in an employment
agreement or any other written agreement with or policy of the Company, a
Participant will be deemed to be in “Service” to the Company so long as such
individual renders continuous services on a periodic basis to the Company (or to
any Parent or Subsidiary of the Company) in the capacity of an Employee,
Consultant, director, or other advisor. In the discretion of the Committee, a
Participant will be considered to be rendering continuous services to the
Company even if the type of services change, e.g., from Employee to Consultant.
A Participant will be considered to be an Employee for so long as such
individual remains in the employ of the Company or any Parent or Subsidiary of
the Company. Except as otherwise (A) determined by the Committee, (B) set forth
in the agreement or other documents evidencing the Award, or (C) set forth in an
employment agreement or any other written agreement with or policy of the
Company, a Participant’s Service with the Company shall be deemed terminated if
the Participant’s leave of absence (including military or other bona

19



--------------------------------------------------------------------------------



 



fide leave of absence) extends for more than 90 days and the Participant’s
continued Service with the Company is not guaranteed by contract or statute;
provided that whether an authorized leave of absence, or absence in military or
government service, shall constitute termination of Service shall be determined
by the Committee in its absolute discretion.
          (b) Termination of Awards Upon Termination of Service. Except as
otherwise (i) determined by the Committee, (ii) set forth in the agreement or
other documents evidencing the Award, or (iii) set forth in an employment
agreement or any other written agreement with or policy of the Company:
               (i) Termination of Service Other than for Cause, Disability,
Death, or Retirement. If the Participant’s Service with the Company is
terminated for any reason other than Cause, or other than as the result of the
Participant’s Disability, death, or Retirement, then (A) Options granted to such
Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the expiration of the longer of
(1) 90 days after such termination, or (2) 30 days following the end of any
blackout period to which the Participant may be subject, on which date they
shall expire, provided, however, that no Option shall be exercisable after the
expiration of its term; (B) Options granted to such Participant, to the extent
that they were not exercisable at the time of such termination, shall expire at
the close of business on the date of such termination; (C) a portion of any
unvested shares of Restricted Stock, RSUs, SARs, Dividend Equivalents, Stock
Bonuses, Cash Awards, or other stock-based Awards, to the extent not otherwise
forfeited or canceled on or prior to such termination, shall vest on the date of
such termination in such amount (which may be equal to zero) as determined by
the Committee (1) pursuant to a formula, (2) based on the achievement of any
conditions imposed by the Committee on the Grant Date of such Awards, or
(3) otherwise in the Committee’s discretion; and (D) all other unvested shares
of Restricted Stock, RSUs, SARs, Dividend Equivalents, Stock Bonuses, Cash
Awards, or other stock-based Awards shall be forfeited as of the commencement of
business on the date of the Participant’s termination of Service.
               (ii) Termination of Service for Cause. Except as set forth in
Section 18(b)(v), in the event of the termination of a Participant’s Service for
Cause, all outstanding Awards granted to such Participant shall immediately
expire and be forfeited as of the commencement of business on the date of such
termination.
               (iii) Termination of Service Upon Disability or Death. If the
Participant’s Service with the Company is terminated as the result of the
Participant’s Disability or death, (A) all of the unvested Options and SARs
granted to such Participant shall become fully and immediately exercisable,
(B) all Incentive Stock Options granted to such Participant shall remain
exercisable until the expiration of one year after such termination or, if
earlier, until the expiration of their term(s), on which date they shall expire,
(C) all Non-Qualified Stock Options, and SARs granted to such Participant shall
remain exercisable until the expiration of one year after such termination, on
which date they shall expire, and (D) all other Awards granted to such
Participant shall immediately be forfeited as of the commencement of business on
the date of such termination.

20



--------------------------------------------------------------------------------



 



               (iv) Termination of Service Upon Retirement. To the extent
provided in the agreement evidencing a Participant’s Award, if the Participant’s
Service with the Company is terminated as a result of the Participant’s
Retirement, the Participant’s Award will terminate in the manner set forth in
the agreement governing the Award. If the agreement governing the Award does not
address Retirement, this Section 18(b)(iv) shall not apply to the Award and,
with respect to such Award, Section 18(b)(i) shall be applied without regard to
the term “Retirement” contained therein.
               (v) Termination of Performance Awards Upon Termination of
Service. With respect to Performance Awards, if the Participant’s Service is
terminated for any reason prior to the expiration of the applicable performance
period then such Performance Awards shall immediately be forfeited as of the
commencement of business on the date of such termination, except (i) as may be
determined by the Committee in its sole and absolute discretion, or (ii) as may
be otherwise provided in the agreement evidencing such Performance Award.
          (c) Limitations with Respect to Incentive Stock Options.
Notwithstanding any other provision of this Plan to the contrary, the period in
which any Options that are intended to be Incentive Stock Options may remain
exercisable following the termination of a Participant’s employment with the
Company shall not exceed the maximum period of time that such Options may remain
exercisable pursuant to Code Section 422.
          (d) Definitions. For purposes of this Section 18, the term “year”
means 365 calendar days beginning with the calendar day on which the relevant
event occurs.
     19. Plan Amendment and Termination; Bifurcation of the Plan. The Committee
may amend, change, make additions to, or suspend or terminate the Plan as it
may, from time to time, deem necessary or appropriate and in the best interests
of the Company; provided that the Committee may not, without the consent of the
affected Participant, take any action that disqualifies any Incentive Stock
Option previously granted under the Plan for treatment as an Incentive Stock
Option or that adversely affects or impairs the rights of any Award outstanding
under the Plan; and provided further that, to the extent that stockholder
approval of an amendment to the Plan is required by applicable law or the
requirements of any securities exchange or trading market on which the Common
Stock is listed or traded, such amendment shall not be effective prior to
approval by the Company’s stockholders. Notwithstanding any provision of this
Plan to the contrary, the Committee, in its sole discretion, may bifurcate the
Plan so as to restrict, limit or condition the use of any provision of the Plan
to Participants who are subject to Section 16 of the Exchange Act without so
restricting, limiting or conditioning the Plan with respect to other
Participants. Also, notwithstanding the foregoing, no amendment or termination
of the Plan shall, with respect to any Section 409A Award, be done in a manner
that would violate the requirements of Code Section 409A.
     20. Adjustment of Awards Upon the Occurrence of Certain Events.
          (a) Adjustment of Shares Available. If there is any increase or
decrease in the number of issued shares of Common Stock resulting from the
payment of any stock dividend or from any stock split, reverse stock split,
split-up, combination or exchange of shares, merger,

21



--------------------------------------------------------------------------------



 



consolidation, spin-off, reorganization, or recapitalization of shares or any
like capital adjustment, the Committee shall (i) have authority, in its absolute
discretion, to proportionately adjust the aggregate number and type of shares
available for Awards under the Plan, and (ii) proportionally adjust (A) the
maximum number and type of shares or other securities that may be subject to
Awards to any individual under the Plan, (B) the number and type of shares or
other securities covered by each outstanding Award, and (C) the Exercise Price
per share (but not the total price) for Awards outstanding under the Plan, in
each case in order to prevent the enlargement or dilution of rights of the
Participants under such Awards. Notwithstanding the foregoing, any adjustment to
shares subject to a Section 409A Award must be done in accordance with the
requirements of Code Section 409A. In addition, if an adjustment would result in
an Award, which is not a Section 409A Award, becoming a Section 409A Award, then
the Committee shall not make the adjustment without the express written consent
of the Participant.
          (b) Change in Control. Except as otherwise (i) determined by the
Committee, (ii) set forth in the agreement or other documents evidencing the
Award, or (iii) set forth in an employment agreement or any other written
agreement between a Participant and the Company or any policy of the Company,
upon the occurrence of a Change in Control, (A) all unvested Options and SARs
granted to each Participant shall become vested and fully and immediately
exercisable and shall remain exercisable until their expiration, termination, or
cancellation, (B) all shares of Restricted Stock, RSUs, Dividend Equivalents,
Stock Bonuses, Cash Awards, and other stock-based Awards granted pursuant to the
terms of the Plan that have not yet vested shall immediately vest, (C) the
Committee (as constituted immediately prior to such Change in Control) shall
determine, in its sole discretion, whether Performance Awards, for which the
requisite Performance Goals have not been satisfied or for which the performance
period has not expired, shall immediately be paid or whether such Performance
Awards shall remain outstanding according to their respective terms, and (D) the
Acquiror shall either assume the Company’s rights and obligations under all
outstanding Awards or substitute for outstanding Awards substantially equivalent
Awards for the Acquiror’s stock. The vesting and/or exercise of any Award that
is permissible solely by reason of this Section 20(b) shall be conditioned upon
the consummation of the Change in Control.
          (c) Adjustments to Outstanding Restricted Stock, RSUs, and SARs. If a
Participant receives any securities or other property (including dividends paid
in cash) with respect to a share of Restricted Stock, RSU, or SAR that has not
vested as of the date of the payment of any stock dividend or any stock split,
reverse stock split, split-up, combination or exchange of shares, merger,
consolidation, spin-off, reorganization, or recapitalization of shares or any
like capital adjustment, then such securities or other property will not vest
until such share of Restricted Stock, RSU, or SAR vests and shall be held by the
Company as if such securities or other property were non-vested shares of
Restricted Stock, RSUs, or SARs.
          (d) Adjustment Upon Certain Mergers, etc. Subject to any required
action by the stockholders of the Company, if the Company is the surviving
corporation in any merger or consolidation (except a merger or consolidation as
a result of which the holders of shares of Common Stock receive securities of
another corporation), each Award outstanding on the date of such merger or
consolidation shall entitle the Participant to acquire upon exercise, if
applicable,

22



--------------------------------------------------------------------------------



 



the securities that a holder of the number of shares of Common Stock subject to
such Award would have received in such merger or consolidation.
          (e) Adjustment Upon Certain Other Transactions. In the event of a
dissolution or liquidation of the Company, a sale of all or substantially all of
the Company’s assets, a merger or consolidation involving the Company in which
the Company is not the surviving corporation or a merger or consolidation
involving the Company in which the Company is the surviving corporation but the
holders of shares of Common Stock receive securities of another entity and/or
other property, including cash, the Committee shall, in its absolute discretion,
have the power to (i) cancel, effective immediately prior to the occurrence of
such event, each Award outstanding immediately prior to such event (whether or
not then exercisable) and, in full consideration of such cancellation, pay to
the Participant to whom such Award was granted an amount in cash, for each share
of Common Stock subject to such Award, equal to the excess of (A) the value, as
determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (B) the Exercise Price, if any, of such Award; or
(ii) provide for the exchange of each Award outstanding immediately prior to
such event (whether or not then exercisable) for an option on some or all of the
property for which such Award is exchanged and, incident thereto, make an
equitable adjustment as determined by the Committee in its absolute discretion
in the Exercise Price of the Award, or the number of shares or amount of
property subject to the Award or, if appropriate, provide for a cash payment to
the Participant to whom such Award was granted in full or partial consideration
for the exchange of the Award. Notwithstanding the foregoing, any adjustments
pursuant to this paragraph shall not be done if the adjustment is to a
Section 409A Award and the adjustment is not permitted under Code Section 409A
or if the adjustment is to an Award not subject to Code Section 409A and would
cause the Award to become a Section 409A Award, unless otherwise expressly
agreed to in writing by the Participant.
          (f) No Other Rights. Except as expressly provided in the Plan, or in
any agreement governing the Award, no Participant shall have any rights by
reason of any subdivision or consolidation of shares of stock of any class, the
payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
the Company or any other entity. Except as expressly provided in the Plan, or in
any agreement governing the Award, no issuance by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Common Stock subject to an Award or the Exercise Price of
any Award.
     21. Approval by Stockholders; Effective Date and Term of Plan. The Plan was
originally adopted by the Board of Directors of Allied Waste Industries, Inc. on
March 8, 1991, and has subsequently been amended and restated on several
occasions. The Plan was most recently approved by the stockholders of the
Company on May 25, 2006. The Plan was most recently amended and restated by the
Board on                     , 2008. The terms and conditions of the Plan as of
the Effective Date (as the Plan may be subsequently amended) shall control all
Awards granted under the Plan prior to or after the Effective Date, provided
that, without the consent of the affected Participant, the terms and conditions
of the Plan shall not be interpreted in a manner that disqualifies any Incentive
Stock Option granted under the Plan prior

23



--------------------------------------------------------------------------------



 



to the Effective Date for treatment as an Incentive Stock Option or that
adversely affects or impairs the rights of any Award outstanding under the Plan
prior to the Effective Date, and the Plan shall remain in full force and effect
through May 25, 2016, unless sooner terminated by the Committee. After the Plan
is terminated, no future Awards may be granted under the Plan, but Awards
previously granted shall remain outstanding in accordance with their applicable
terms and conditions and the Plan’s terms and conditions.
     22. General Restrictions. Notwithstanding any other provision of the Plan,
the Company shall have no liability to deliver any shares of Common Stock under
the Plan or make any other distribution of benefits under the Plan unless such
delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or other trading market on which the
Common Stock is listed or traded. To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a non-certificated basis to the extent
not prohibited by applicable law or the applicable rules of any stock exchange
or other trading market on which the Common Stock is listed or traded.
     23. Compliance With Applicable Law.
          (a) Exchange Act Section 16. Notwithstanding any provision of this
Plan to the contrary, only the entire Board or a Committee composed of two or
more Non-Employee Directors may make determinations regarding grants of Awards
to persons subject to Section 16 under the Exchange Act.
          (b) Code Section 162(m). The Committee shall have the authority and
discretion to determine the extent to which Awards will conform to the
requirements of Code Section 162(m) and to take such action, establish such
procedures, and impose such restrictions as the Committee determines to be
necessary or appropriate to conform to such requirements. To the extent any
provisions of the Plan or action by the Committee or Board fails to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee or Board.
          (c) Code Section 409A. To the extent an Award granted under this Plan
is subject to Code Section 409A because it both falls within the scope of Code
Section 409A and does not satisfy an applicable exemption from Code Section 409A
(“Section 409A Award”), the Section 409A Award is intended to comply with the
requirements of Code Section 409A and any related regulations or other guidance
promulgated with respect to such section by the U.S. Department of the Treasury
or the Internal Revenue Service. Therefore, the Committee shall not make any
changes or adjustments to the Section 409A Award that is not in accordance with
the requirements of Code Section 409A without the express written consent of the
Participant. Also, if an Award granted under the Plan is not a Section 409A
Award, notwithstanding any other provision in this Plan, the Committee shall
take no action that causes the Award to become a Section 409A Award without the
express written consent of the Participant.
     24. No Rights as a Stockholder. No person shall have any rights as a
stockholder of the Company with respect to any shares of Common Stock covered by
or relating to any Award

24



--------------------------------------------------------------------------------



 



granted pursuant to this Plan until the date of the issuance of a stock
certificate with respect to such shares or the date of issuance of shares on a
non-certificated basis pursuant to policies adopted by the Company from time to
time.
     25. No Special Employment Rights; No Right to Awards. Nothing contained in
the Plan or any Award shall confer upon any Participant any right with respect
to the continuation of his or her Service by the Company or interfere in any way
with the right of the Company, subject to the terms of any separate employment
or consulting agreement to the contrary, at any time to terminate such Service
or to increase or decrease the compensation of the Participant from the rate in
existence on the Grant Date of an Award. No person shall have any claim or right
to receive any Award under this Plan. The grant of an Award to a Participant at
any time shall neither require the Committee to grant an Award to such
Participant or any other Participant or other person at any other time nor
preclude the Committee from making subsequent grants to such Participant or any
other Participant or other person.
     26. Expenses and Receipts. The expenses of the Plan shall be paid by the
Company. Any proceeds received by the Company in connection with any Award will
be used for general corporate purposes.
     27. Failure to Comply. In addition to the remedies of the Company elsewhere
provided for herein, failure by a Participant to comply with any of the terms
and conditions of the Plan or the agreement executed by such Participant
evidencing an Award, unless such failure is remedied by such Participant within
10 days after having been notified of such failure by the Committee, shall be
grounds for the cancellation and forfeiture of such Award, in whole or in part
as the Committee, in its absolute discretion, may determine.
     28. Plan Not Exclusive. This Plan is not intended to be the exclusive means
by which the Company may issue options, warrants, or other rights to acquire
shares of Common Stock.
     29. Governing Law. The Plan shall be governed by, and all questions arising
hereunder shall be determined in accordance with, the laws of the State of
Arizona, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.
     30. Limitation of Implied Rights. Neither a Participant nor any other
person shall, by reason of participation in the Plan, acquire any right in or
title to any assets, funds or property of the Company or any Subsidiary
whatsoever including, without limitation, any specific funds, assets, or other
property that the Company, in its sole discretion, may set aside in anticipation
of a liability under the Plan. A Participant shall have only a contractual right
to the Common Stock or other amounts, if any, payable under the Plan, unsecured
by any assets of the Company, and nothing contained in the Plan shall constitute
an obligation to pay any benefits to any person.
     31. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants under this Plan, any
such accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be

25



--------------------------------------------------------------------------------



 



required to segregate any assets for purposes of this Plan or Awards hereunder,
nor shall the Company, the Board or the Committee be deemed to be a trustee of
any benefit to be granted under this Plan. Any liability or obligation of the
Company to any Participant with respect to an Award under this Plan shall be
based solely upon any contractual obligations that may be created by this Plan
and any Award agreement, and no such liability or obligation of the Company
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company. Neither the Company nor the Board nor the Committee shall be
required to give any security or bond for the performance of any obligation that
may be created by this Plan.
     32. Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
     33. Substitution of Awards. Subject to Sections 3, 19, and 20, at the
discretion of the Committee, a Participant may be offered an election to
substitute an Award for another Award or Awards of the same or different type.
The Grant Date for any Award granted pursuant to the substitution provisions of
this Section 33 will have the Grant Date of the original Award.
Dated:                     , 2008.

            REPUBLIC SERVICES, INC.,
a Delaware corporation
      By:         Title:       

26